                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA
                                COURT FILE NO.: 20-cv-1285


 Kara J. Veith,

                   Plaintiff,                                  COMPLAINT
 v.
                                                     WITH JURY TRIAL DEMANDED
 CoreLogic Credco LLC,

                     Defendant.


                                     INTRODUCTION

1.    This action arises out of Defendant CoreLogic Credco LLC’s (hereinafter

      “Defendant”) violations of the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. §

      1681 et seq.

                                      JURISDICTION

2.    Jurisdiction of this Court is proper pursuant to 15 U.S.C. § 1681 and 28 U.S.C. § 1331.

3.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) because the conduct

      in question occurred in this District, Plaintiff resides in this District, and Defendant

      transacts substantial business in this District.




                                               1
                                        PARTIES

4.   Plaintiff, Kara J. Veith (hereinafter “Plaintiff”), is a natural person who resides in the

     city of North Mankato, county of Nicollet, state of Minnesota, and is a “consumer” as

     that term is defined by 15 U.S.C. § 1681a(c).

5.   Defendant Credco is a foreign corporation incorporated under the laws of the state of

     Michigan with its headquarters located at 10277 Scripps Ranch Road, San Diego, CA

     92131; is authorized to do business in the state of Minnesota; and has a registered

     office located at Corporation Service company d/b/a CSC-Lawyers Incorporating

     Service, 2710 Gateway Oaks Drive, Suite 150N, Sacramento, CA 95833-3505.

     Defendant Credco is a “consumer credit reporting agency,” as defined by 15 U.S.C.

     § 1681a(f), regularly engaged in the business of assembling, evaluating, and

     dispersing information concerning consumers for the purpose of furnishing

     “consumer reports,” as defined by 15 U.S.C. § 1681a(d), to third parties.

                 PURPOSE OF THE FAIR CREDIT REPORTING ACT

6.   Consumer credit plays a major role in the lives of American consumers entering into

     the American marketplace and the economic system in general. Fair and accurate

     credit reporting acts as a gatekeeper to credit purchases, employment and income,

     basic commercial services, insurance coverage, housing rentals, and a broad range

     of other transactions. Robert J. Hobbs & Stephen Gardner, THE PRACTICE OF

     CONSUMER LAW 39-40 (2nd ed. 2006).

7.   Congress investigated and determined that the banking system is dependent upon

     fair and accurate reporting, that inaccurate credit reports directly impair the


                                             2
      efficiency of the banking system, and that unfair credit reporting methods

      undermine the public confidence, which is essential to the continued functioning of

      the banking system. 15 U.S.C. § 1681(a)(1).

8.    The FCRA was created to “ensure fair and accurate credit reporting, promote

      efficiency, and protect consumer privacy.” Safeco Ins. Co. of America v. Burr, 551

      U.S. 47, 52 (2007).

9.    The FCRA was proposed in 1968 as an amendment to the original Truth in Lending

      Act. Senator Proxmire (D-WI) announced his intention to create legislation

      addressing the growing frequency of cases in which a consumer “is unjustly denied

      because of faults or incomplete information in a credit report,” and entered an initial

      draft of what would eventually become the FCRA into the Congressional Record.

      Anthony Rodriguez et al., FAIR CREDIT REPORTING 8 (5th ed. 2002) (citing 114

      Cong. Rec. 24904 (Aug. 2, 1968)) (emphasis added).

10.   Senator Proxmire listed five types of abuses requiring Congressional response,

      including biased or one-sided information and incomplete information. Anthony

      Rodriguez et al., FAIR CREDIT REPORTING 8 (5th ed. 2002) (citing 115 Cong. Rec.

      2411 (Jan. 31, 1969)).

11.   Congress considered inaccurate and misleading information to be the most serious

      problem. Anthony Rodriguez et al., FAIR CREDIT REPORTING 10 (5th ed. 2002).

12.   The FCRA applies to situations in which information relevant to a consumer’s

      “credit worthiness, credit standing, credit capacity, character, general reputation,

      personal characteristics, or mode of living” is collected. Anthony Rodriguez et al.,


                                             3
      FAIR CREDIT REPORTING 5 (5th ed. 2002) (citing 15 U.S.C. § 1681a(d)).

13.   An inaccurate or misleading credit report can not only significantly and unfairly

      lower a consumer’s credit worthiness, but can also prevent consumers from full

      access to the American marketplace and negatively impact a consumer’s living

      standard and general reputation on the whole if a consumer’s character and mode of

      living is not accurately portrayed. Congress enacted the FCRA to prevent this

      arbitrary and iniquitous result.

14.   Furthermore, in 1996, Congress, to increase the “accuracy and integrity” of

      information supplied to credit reporting agencies, added 15 U.S.C. § 1681s-2 to the

      FCRA by passing the Consumer Credit Reform Act. The provision,

      “[r]esponsibilities of furnishers of information to consumer reporting agencies,”

      subjected data furnishers, who were not previously covered by the FCRA, to

      requirements related to accuracy and the handling of consumer disputes. These

      provisions were originally scheduled to sunset in 2003 but were considered

      important enough to Congress to be made permanent in the Fair and Accurate Credit

      Transactions Act of 2003. (Federal Trade Commission Staff: 40 Years of

      Experience with the Fair Credit Reporting Act, pp. 1, 2, 92. Retrieved from the FTC

      website: http://www.ftc.gov/os/2011/07/110720fcrareport.pdf).

                                 FACTUAL ALLEGATIONS

15.   Plaintiff is a single mother of four (4) children, three (3) of which live at home with

      her.




                                             4
16.   Plaintiff has been diagnosed with brain tumor called a pituitary adenoma, is

      currently being tested for Cushing’s disease and is under medical supervision of an

      endocrinologist.

17.   One of Plaintiff’s children, a minor, has been diagnosed with Autism and has case

      management in Nicollet County where the Plaintiff and her children reside.

18.   Plaintiff lives in a property located in North Mankato that she currently rents and

      has the opportunity to purchase it outright but only for a limited time.

19.   Plaintiff applied for a home loan in early 2019 with Bremer Bank.

20.   Plaintiff was denied credit for the home loan due to inaccurate information

      appearing on her credit report related to her prior Wells Fargo Home Loan.

21.   Plaintiff’s prior home mortgage loan with Wells Fargo bearing account number

      9360340552025 (hereinafter “account ending in 2025”) was opened in May of 2012.

22.   According to Wells Fargo Vice President of Loan Documentation Michael Herrera-

      Markwald the account ending in 2025 was paid in full on April 12, 2016.

23.   Despite the payoff of the entire account ending 2025, Wells Fargo reported to the

      national credit reporting agencies, that the account ending 2025 was significantly

      late in the following months:

                 60 days in October 2018

                 90 days in November 2018

                 120 days in December of 2018

                 120 days in January of 2019

                 120 days in February 2019.

                                            5
24.   Reporting Plaintiff’s account ending in 2025 in such a manner as described in the

      preceding paragraph is false, inaccurate and impossible as it was paid in full on

      April 12, 2016.

25.   Plaintiff disputed the inaccurate credit reporting concerning account ending in 2025

      with the Consumer Financial Protection Bureau in complaint #190711-4217145 in

      July 2019.

26.   Plaintiff disputed the inaccurate credit reporting of account 2025 to Defendant

      Credco in July 2019, pursuant to 15 U.S.C. §1681i.

27.   In turn, Defendant Credco communicated Plaintiff’s disputes to Wells Fargo and

      the national credit reporting agencies, Trans Union LLC (“Trans Union”), Experian

      Information Solutions Inc. (“Experian”) and Equifax Information Solutions, LLC

      (“Equifax”), and provided additional information concerning the payoff from 2016.

28.   One July 22, 2019, Defendant sent Plaintiff her results of reinvestigation (Ref #: 1-

      13515-61799-0000), which showed that Experian and Trans Union updated the

      Wells Fargo account ending in 2025 as closed and paid.

29.   Equifax updated the Wells Fargo account ending in 2025 to show a current balance

      of $202,268 and late payment history in 2019.

30.   Defendant Credco failed to conduct a reasonable investigation into Plaintiff’s

      disputes concerning account ending in 2025 and has been presented with evidence

      showing that the account ending in 2025 was paid in 2016 and therefore could not

      be late in 2018-19 and therefore has violated 15 U.S.C. §1681i.




                                            6
31.   Defendant Credco has published and sold Plaintiff’s credit report including the false

      and highly derogatory payment history information to third parties, including but

      not limited to Plaintiff’s potential lenders and current creditors, in violation of 15

      U.S.C. §1681e(b).

32.   Plaintiff’s merged credit report showed the Wells Fargo account ending in 2025 as

      reporting extremely adverse information (late payment history for 2018-2019)

      which prevented her from obtaining a home loan for herself and her family.

33.   Defendant Credco is reporting that Wells Fargo updated and verified its false and

      derogatory reporting as recently as July 2019.

34.   Defendant Credco’s false and derogatory reporting is harming Plaintiff’s credit

      profile and credit score.

35.   As a result of Defendant Credco’s illegal conduct and false reporting, Plaintiff has

      spent over 20 hours trying to correct Defendant Credco’s mistake and has therefore

      cost Plaintiff in excess of $500.00 of time lost.

36.   As a result of Defendant Credco’s illegal conduct and false reporting, Plaintiff has

      been denied credit from Bremer Bank and was prevented from obtaining a home

      loan for the property she is currently renting in Nicollet County.

37.   As a result of Defendant Credco’s illegal conduct and false reporting, Plaintiff has

      suffered extreme emotional distress, anxiety, depression, nightmares, loss of sleep,

      nausea, headaches, crying fits/breakdowns, fear of having to uproot her family from

      their home and school district that provides special assistance and education to her

      special needs child.


                                             7
38.   Plaintiff has been treated by a physician for the emotional and physical distress that

      Defendant Credco’s illegal and false reporting has caused her.

                                      TRIAL BY JURY

39.   Plaintiff is entitled to, and hereby demands, a trial by jury. US Const. amend. VII;

      Fed. R. Civ. P. 38.

                                CAUSES OF ACTION
                                       COUNT I.

           VIOLATIONS OF THE FAIR CREDIT REPORTING ACT –
                         15 U.S.C. § 1681 et seq.

40.   Plaintiff incorporates by reference all preceding paragraphs as though fully stated

      herein.

41.   Given that Wells Fargo and Plaintiff had provided Defendant Credco verification

      that Plaintiff had paid off the mortgage account in 2016, it is clear that Defendant

      Credco did not have reasonable procedures in place to assure maximum possible

      accuracy of the information contained on the credit reports issued, in violation of 15

      U.S.C. § 1681e(b).

42.   Defendant Credco’s failure to conduct a reasonable investigation into Plaintiff’s

      repeated and desperate disputes in 2019 violate 15 U.S.C. §1681i.

43.   Defendant Credco’s failure was willful, rendering it liable for punitive damages in

      an amount to be determined by the Court, pursuant to 15 U.S.C. § 1681n.

44.   Alternatively, Defendant Credco’s failures were negligent, rendering it liable for

      damages, pursuant to 15 U.S.C. § 1681o.



                                            8
45.    Moreover, Plaintiff is entitled to recover from Defendant Credco her Court costs

       and attorney’s fees incurred in the bringing of this lawsuit, pursuant to 15 U.S.C. §§

       1681n and 1681o.

                                 PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays that judgment be entered against Defendant Credco

for:

        actual, statutory and punitive damages, and costs and attorneys’ fees for Defendant
         Credco’s violations of the FCRA, pursuant to 15 U.S.C §§ 1681n and 1681o, in
         an amount to be determined at trial; and
        for such other and further relief as the Court may deem just and proper.


Dated this 28th day of May 2020.


                                   By: s/Thomas J. Lyons Jr.

                                   Thomas J. Lyons, Jr., Esq.
                                   Attorney I.D. #: 0249646
                                   CONSUMER JUSTICE CENTER P.A.
                                   367 Commerce Court
                                   Vadnais Heights, MN 55127
                                   Telephone: 651-770-9707
                                   Facsimile: 651-704-0907
                                   tommy@consumerjusticecenter.com

                                   ATTORNEY FOR PLAINTIFF




                                             9
   VERIFICATION OF COMPLAINT AND CERTIFICATION BY PLAINTIFF


       I, Kara Veith, declare under penalty of perjury, as provided for by the laws of the

United States, 28 U.S.C. § 1746, that the following statements are true and correct:

1. I am the Plaintiff in this civil proceeding.
2. I have read the above-entitled civil Complaint prepared by my attorneys and I believe that
   all the facts contained in it are true, to the best of my knowledge, information, and belief,
   formed after reasonable inquiry.
3. I believe that this civil Complaint is well grounded in fact and warranted by existing law
   or by a good faith argument for the extension, modification, or reversal of existing law.
4. I believe that this civil Complaint is not interposed for any improper purpose, such as to
   harass any Defendant(s), cause unnecessary delay to any Defendant(s), or create a
   needless increase in the cost of litigation to any Defendant(s), named in the Complaint.
5. I have filed this civil Complaint in good faith and solely for the purposes set forth in it.

Dated this 18th day of May 2020.

                                                   s/Kara Veith
                                                   Kara Veith




                                              10
